DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10, 27-28, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johansson et al. (US 2015/0220131) in view of Raffle et al. (US 9,285,972) and further in view of Sampath et al. (US 10,572,270).
Regarding claim 10:
Johansson discloses:
A display system (e.g., Fig. 1: 160) comprising: 
a display unit for providing content to a user, the display unit being operable in a low-power state and a high-power state that consumes more power to provide the content to the user than the low-power state (paragraphs 40-41: note Johansson’s display unit is not head-mounted); and 
a wake control system for determining when to operate in the high-power state by assessing satisfaction of a first wake criterion using a first amount of power (either of the following two sensors could be sensing the “first wake criterion”), assessing a user wake criterion with a first sensor of the display unit (this could be the sensors of Fig. 4: 450; paragraph 67; where Fig. 9; paragraph 77 describes an implementation: “determining that a user interacts with the computing device”) and assessing an environmental wake criterion with a second sensor of the display unit (Fig. 4: 420; paragraph 65); 
wherein the first sensor senses a condition (paragraph 77: “that the user interacts with the computing device”), and the second sensor senses an environmental stimulus that pertains to a real environment of the user for assessing the environmental wake criterion and influences the first condition (paragraph 45, 47, as per paragraph 53); and  
wherein one of the first sensor or the second sensor is operated upon satisfaction of the other of the user wake criterion or the environmental wake criterion (as per Fig. 4, it first monitors the environment and then in response moves on to the other sensors).
Johansson doesn't disclose:
(A) that it is "a head-mounted display unit"
(B) "the first sensor senses one of an eye gaze condition or a head movement condition of the user"
(C) "one of the first sensor or the second sensor consumes more power"
Regarding (A) and (B):
Raffle discloses:
A head-mounted display unit (column 3, lines 20-30)
The first sensor senses one of an eye gaze condition or a head movement condition of the user (column 3, lines 30-40). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Johansson the elements taught by Raffle.
The rationale is as follows:
Johansson and Raffle are directed to the same field of art.
Johansson is directed to a computing device but never specifically mentions it could be head-mounted. Raffle shows head-mounted devices are known and further that eye gaze or head movement conditions are used to detect user interactions with it. So this is just applying the technique of Johansson to the specific type of device taught by Raffle with the sensors Raffle teaches are useful for it. One of ordinary skill in the art could have included it with predictable results.
Regarding (C):
Sampath discloses:
one of the first sensor or the second sensor consumes more power (follows from column 17, line 45 to column 18, line 25)
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Johansson in view of Raffle the elements taught by Sampath.
The rationale is as follows:
Johansson, Raffle, and Sampath are directed to the same field of art.
Sampath teaches a technique that can save power. One of ordinary skill in the art could have included it with predictable results.
Regarding claim 27:
Johansson, etc., discloses:
wherein the user wake criterion is one of the gaze criterion or the head movement criterion (taught by Raffle as discussed above), and the environmental wake criterion is one of a sound criterion or a visual criterion (e.g., Johansson paragraph 47).
Regarding claim 28:
Johansson, etc., discloses:
wherein the environmental wake criterion is the visual criterion (among the possibilities in Johansson paragraph 47).
already been identified with respect to earlier rejections. No further elaboration is necessary.
Regarding claim 41:
Johansson, etc., discloses:
wherein the eye gaze condition includes an eye blinking condition that includes one or more of an eye blinking pattern, successive eye blinks, and extended eye blink, and a blink of only one eye of a user (Raffle column 6, lines 50-60).

Allowable Subject Matter
Claims 1-3, 7, 19-20, 22-24, 33-34, 37, 39-40, and 42-46 are allowed.
The following is a statement of reasons for the indication of allowable subject matter was given for most of these claims in the Office Action mailed 04 August 2022: the remaining claims are dependent on ones already discussed.

Response to Arguments
Applicant's arguments filed 25 October 2022 have been fully considered.
Applicant first agues (page 9) with the 112 rejections, arguing that the amendment either canceling or amended these claims has overcome these rejections. The Examiner agrees
Applicant next (starting page 10) argues with the rejection of claim 10 and its dependent claims. Applicant’s first argument that claim 10 “has been amended to clarify the order in which the user wake criterion and the environmental wake criterion are assessed.” But the language of the claim does not appear to do this. Although one is called “a first sensor” and the other “a second sensor” there is no indication that the first sensor needs to be assessed first.
Appolicant goes on to argue that the amended claim 10 assesses a first wake criterion using a first amount of power, and then the user wake criterion and the environmental wake criterion. But the claim never states that these must occur in this order, and furthermore, it is not clear from the claim whether the first wake criterion is really a separate test, or if it is one of the user wake criterion and the environmental wake criterion. Either could follow from the claim language.
For the purposes of the rejection, the claim has been interpreted to mean that the first wake criterion is one of the user wake or environmental wake criterion. If this is not what applicant means to claim, the claim needs to be amended to make that clear.
Therefore with respect to the rejection of claim 10, etc., applicant’s arguments are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694